Wright, C. J.
If it should be conceded that the residence of Swigart, the indorsor, in the township where the action was brought, would not give the justice jurisdiction over Ward, (if a resident of another township), this judgment would, nevertheless, have to be affirmed. It nowhere appears that Ward’s residence was in another township. It is true, that in his motion, he states this fact, but there was no affidavit to that effect. — there was no proof of it — nor does the justice return that heoso found. In answer to the writ of. error, he states that “the motion to dismiss, upon the ground that the court had no jurisdiction over the defendant, Ward, was overruled.” For anything that appears, he may have found that both defendants reside in the township where the action was brought, and, as a necessary consequence, that the jurisdiction was unquestionable. Treating the motion as a plea in abatement, the rule is very familiar, that being founded on matter outside of the record, it should have' been verified. As it stands in this case, however, it is entirely unsupported by a verification or otherwise.
Judgment affirmed.